             Case 1:19-mc-00005 Document 1 Filed 01/16/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLUMBIA



AIRWATCH LLC.,

                       Plaintiff,
                                                         Case No. _______________
       v.
                                                         CASE IN OTHER COURT:
GIGAMEDIA ACCESS CORP.,                                  Route1, Inc. v. AirWatch LLC,
d/b/a GIGATRUST,                                         No. 17-331-RGA (D. Del.)

                       Defendant.


      EXPEDITED MOTION TO COMPEL COMPLIANCE WITH THIRD-PARTY
                             SUBPOENA

I.     INTRODUCTION
       Under Federal Rules of Civil Procedure 37 and 45, Movant AirWatch LLC (“AirWatch”)

requests that the Court, on an expedited basis, compel non-party Gigamedia Access Corp.

(“Gigamedia”), which also does business under the name “GigaTrust,” to comply with

AirWatch’s Subpoena to Produce Documents, Information, or Objects. Despite AirWatch’s best

efforts for two months to secure voluntary compliance, Gigamedia has refused to produce any

documents and things responsive to the subpoena, which requests a limited class of existing

documents and things related to litigation currently pending in the United States District Court

for the District of Delaware. See Route1, Inc. v. AirWatch LLC, No. 17-331-RGA (D. Del.).

       AirWatch requests that the Court order Gigamedia to produce all non-privileged

documents and things in its possession, custody, or control that are responsive to the AirWatch

subpoena by January 22, 2019.

II.    STATEMENT OF FACTS
       AirWatch is the defendant in a patent case. On March 27, 2017, Route1 Inc. (“Route1”)

filed a complaint against AirWatch in the United States District Court for the District of

Delaware. (Declaration of Jayson L. Cohen (“Cohen Decl.”) Ex. 1.) Route1 alleges that
             Case 1:19-mc-00005 Document 1 Filed 01/16/19 Page 2 of 5



AirWatch infringes U.S. Patent No. 7,814,216 (the “’216 patent”), titled “System And Method

For Accessing Host Computer Via Remote Computer,” which was filed in the United States

Patent Office on September 7, 2004. (Id. ¶ 5.) AirWatch has asserted numerous defenses and

counterclaims, including the affirmative defense of and a counterclaim for invalidity of the

’216 patent. (Id. Ex. 2 at 4, 7.) Trial in Delaware is set to begin on September 9, 2019. (Id. Ex.

3 ¶ 16.)

        In the Delaware action AirWatch contends that the ’216 patent is invalid in view of

Gigamedia’s prior art systems and methods known as “PeerBook” and “PeerSwitch”

(collectively “PeerBook”). (Id. Ex. 4 at 14 n.2, 49-50 (discussing invalidity in view of PeerBook

based on publicly available knowledge).) AirWatch contends that PeerBook was a commercially

available product and service that predates the ’216 patent and employed a method for accessing

a host computer via a remote computer that anticipates and/or renders obvious numerous asserted

claims of the ’216 patent under 35 U.S.C. §§ 102-103. (Id. at 49-50; see also id. Ex. 5 ¶¶ 614-

690.)

        AirWatch served a subpoena on Gigamedia on November 9, 2018, seeking further

information about PeerBook. (Id. Exs. 6, 7.) The subpoena called for the production of specific

Gigamedia documents and things relating to PeerBook by November 23, 2018. (Id. Ex. 6, Sch.

A at 3-5.) Gigamedia never served any formal or informal responses or objections to the

subpoena. (Id. ¶ 11.)

        AirWatch’s first communication with Gigamedia occurred on November 14, 2018.

Robert Bernardi, CEO of Gigamedia, left a voicemail for Jayson Cohen, an attorney representing

AirWatch, indicating a willingness to provide relevant information but asking for an alternate

date for Gigamedia’s compliance in view of the Thanksgiving holiday. (Id. ¶ 12.) Since then,

AirWatch has encouraged Gigamedia’s voluntary compliance with the subpoena through a series

of communications. (Id., ¶¶ 13-16, Exs. 8-9.)

        After several unsuccessful attempts to contact Mr. Bernardi on and after November 16,

2018, Mr. Cohen sent Mr. Bernardi a letter by overnight mail relating to the subpoena on



                                                2
             Case 1:19-mc-00005 Document 1 Filed 01/16/19 Page 3 of 5



December 4. (Id. ¶ 13, Ex. 8.) Mr. Bernardi then called Mr. Cohen on December 5. (Id. ¶ 14.)

Mr. Bernardi indicated then that Gigamedia was investigating potentially responsive materials

concerning PeerBook, including source code and other documents retained electronically, and

that he would see what he could do about providing Gigamedia’s materials that same week. (Id.)

The next day, December 6, Mr. Bernardi called Mr. Cohen and stated that Gigamedia was

making efforts to retrieve PeerBook source code from Gigamedia’s source-safe repository and

investigating other responsive documents on Gigamedia’s computers. (Id. ¶ 15.) He stated he

would contact Mr. Cohen soon with a further update, but he never did. (Id. ¶¶ 15-16.) After the

December 6, 2018 phone call, Mr. Bernardi did not respond to six further communications from

Mr. Cohen, made between December 11 and 21. (Id. ¶ 16, Ex. 9.)

       Despite AirWatch’s repeated efforts to obtain Gigamedia’s voluntary cooperation and

compliance, Gigamedia has still not produced any documents in response to AirWatch’s

subpoena, and has now gone radio-silent.

III.   ARGUMENT
       Discovery may be taken regarding “any nonprivileged matter that is relevant to a claim or

defense.” Sherrod v. Breitbart, 304 F.R.D. 73, 75 (D.D.C. 2014) (citing Fed. R. Civ. P.

26(b)(1).) “Generally speaking, ‘relevance’ for discovery purposes is broadly construed.” Id.

(internal quotation & citation omitted). “Moreover, the general policy favoring broad discovery

is particularly applicable where, as here, the court making the relevance determination has

jurisdiction only over the discovery dispute, and hence has less familiarity with the intricacies of

the governing substantive law than does the court overseeing the underlying litigation.” Jewish

War Veterans of the United States of Am., Inc. v. Gates, 506 F. Supp. 2d 30, 42 (D.D.C. 2007)

(citing Flanagan v. Wyndham Int’l, Inc., 231 F.R.D. 98, 103 (D.D.C. 2005)).

       Here, the documents and things sought by AirWatch’s subpoena are unquestionably

relevant. As described above, in the underlying case in Delaware, AirWatch contends that the

’216 patent is invalid under 35 U.S.C. §§ 102-103 based on PeerBook, which was developed and

sold by Gigamedia. In its invalidity contentions and an initial expert report (Cohen Decl. Ex. 4



                                                 3
             Case 1:19-mc-00005 Document 1 Filed 01/16/19 Page 4 of 5



at 14 n.2, 49-50; Ex. 5 ¶¶ 614-690), AirWatch and its expert have relied on information from

2002 that is publicly available regarding PeerBook. However, key information regarding the

operation, internal architecture, and commercial sale and public use of PeerBook in the 2002 to

2004 time period as it relates to the ’216 patent remains in the sole possession, custody, and

control of Gigamedia. The requests in AirWatch’s subpoena are narrowly tailored to seek this

existing non-privileged information (Id. Ex. 6, Sch. A at 3-5), which is available only from

Gigamedia itself. Moreover, because Gigamedia’s document production can be designated

“Highly Confidential – Outside Attorneys’ Eyes Only” under the protective order that is in place

in the underlying action, there are no confidentiality concerns preventing the production of this

vital material. (Id. at 11-42 (appending protective order in Delaware case to subpoena).) Thus,

AirWatch’s subpoena is the only method by which AirWatch can obtain information about

PeerBook—information that is highly relevant to AirWatch’s invalidity defense in the

underlying action and is of minimal burden to Gigamedia to produce.

       With deference to Gigamedia’s third-party status, as described above, AirWatch has

made substantial efforts to avoid unreasonably burdening Gigamedia and to avoid inconvenient

deadlines. (Id. ¶¶ 12-16.) Despite AirWatch’s best efforts to encourage Gigamedia’s

cooperation, Gigamedia has failed to produce any documents responsive to AirWatch’s

subpoena, nor has it objected to or moved to quash the subpoena. As is evident (see id.),

AirWatch has attempted to resolve this dispute without the Court’s assistance. In the past two

months AirWatch has exchanged extensive correspondence with Gigamedia relating to the

subpoena and made itself available for meet and confers with Gigamedia – all to no avail. (Id.)

As deadlines in the underlying action are looming, with rebuttal expert reports on invalidity due

on February 7, 2019, and reply reports on February 21, 2019 (Id. Ex. 3 ¶ 10), AirWatch requests

that the Court issue, on an expedited basis, an order compelling Gigamedia to produce all non-

privileged documents and things in its possession, custody, or control responsive to AirWatch’s

subpoena by January 22, 2019.




                                                 4
             Case 1:19-mc-00005 Document 1 Filed 01/16/19 Page 5 of 5



IV.    CONCLUSION
       For the foregoing reasons, AirWatch respectfully requests that the Court order Gigamedia

to produce all non-privileged documents and things in its possession, custody, or control that are

responsive to the AirWatch subpoena by January 22, 2019.




Dated: January 16, 2019




                                                 /s/ Daniel P. Muino


                                                 Daniel P. Muino
                                                 MORRISON & FOERSTER LLP
                                                 2000 Pennsylvania Avenue, NW Suite 6000
                                                 Washington, DC 20006-1888
                                                 (202) 887-1500
                                                 dmuino@mofo.com

                                                 Of Counsel:

                                                 Richard S. J. Hung
                                                 Christopher J. Wiener
                                                 MORRISON & FOERSTER LLP
                                                 425 Market Street
                                                 San Francisco, CA 94105
                                                 (415) 268-7000
                                                 rhung@mofo.com
                                                 cwiener@mofo.com

                                                 Bita Rahebi
                                                 MORRISON & FOERSTER LLP
                                                 707 Wilshire Boulevard
                                                 Los Angeles, CA 90017
                                                 (213) 892-5200
                                                 brahebi@mofo.com

                                                 Attorneys for AirWatch LLC




                                                5
